Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 11/04/2021.
•	 Claims 1-20 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claims 1, 8 and 15
• determining, by the multilateral well optimizing system using a multilateral well production model, an optimum pressure drop across each downhole valve of the multilateral well, wherein determining the optimum pressure drop across each downhole valve comprises iteratively:
initializing control parameters for the multilateral well;
identifying limits for the control parameters;
creating initial solutions for the optimum pressure drop across each downhole valve;
evaluating, using the multilateral well production model, performance of the initial solutions;
ranking the initial solutions according to the value of an objective function;
performing a convergence check on the initial solutions; and
creating a new instance of a solution using properties of top-performing initial solutions;
determining, by the multilateral well optimizing system based at least on the optimum pressure drop, the real-time well rates., and the flowing bottom-hole pressure data, recommended optimizing changes to downhole inflow control valve (ICV) settings for surface ICVs and subsurface ICV s in one or more laterals of the multilateral well, the optimizing changes designed to optimize production in the multilateral well;

	The closest prior art of record - Cetkovic et al. (“A Methodology for Multilateral Wells Optimization - Field Case Study”, SPE, 2016, pp 1-18), discloses an analytical methodology and a multiphase flow model to optimize production that has multi-lateral wells equipped with flow control devices. A multi-lateral well modelling process was developed to obtain a representative model, which can predict accurate results under different operational conditions.
Another relevant prior art of record - Tonkin et al. (Pub. No.: US 2016/0369590 A1) attempt to highlight flow balancing for a well that includes selecting, for each down hole flow control valve of the well, a transformed well performance curve corresponding to a first down hole flow control valve pressure to obtain transformed well performance curves. 
Yet, another relevant prior art of record - Briers et al. (Pub. No: US 20100217575 A1) teaches a method for controlling the influx of fluids into a multizone well in which each inflow zone is provided with an inflow control device and deriving a zonal production estimation model for each inflow zone of the well; and adjusting each ICD to control the influx of crude oil, natural gas and/or other effluents into each inflow zone on the basis of data derived from the zonal production estimation model for each inflow zone of the well.
Obiomalotaoso Leonard ISICHEI (Pub. No: US 20180285515 A1) teaches a system and method for designing automated inflow control devices to be used in the extraction of hydrocarbons from subterranean formations.
Ranjith et al. (Production Optimization Through Utilization of Smart Wells in Intelligent Fields, 2017, SPE, pp 1-29) conceptually presents the efficient use of ICVs in intelligent fields to maximize sweep, and thus, recovery tied to the objective function.
 Zeid M. Al-Ghareeb  (MONITORING AND CONTROL OF SMART WELLS, 2009, Stanford University, pp 1-71) focused on the reservoir engineering aspects of finding the optimum ICV configuration that optimizes reservoir performance parameters such as recovery factor and net present value.

 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 8 and 15.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-20 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146